DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (US 9,745,400) in view of Hsieh (US 2015/0299427).
With respect to claims 1, 2, 4, and 7, Nakao discloses a method of producing a polyacetal (oxymethylene copolymer) comprising supplying raw material comprising trioxane, a comonomer capable of copolymerizing with trioxane, and protonic acid (acid catalyst), polymerizing the raw material, collecting polyacetal copolymer, adding a basic compound to the polyacetal, and melt kneading the polyacetal to deactivate protonic acid with the basic compound (abstract).  Example 1 of Nakao includes 96.0 wt % trioxane, 3.0 wt % of DOXO (1,3-dioxolane) (col. 17, line 44), 2 ppm HPA (phosphomolybdic acid) (col. 17, line 47) acid catalyst, and 500 ppm deactivating agent that is melamine (Table 1; col. 17, lines 59-67).  Therefore, the molar amount of acid catalyst based on trioxane, calculated from molecular weight of trioxane 90 g/mol and molecular weight of phosphomolybdic acid 242 g/mol, is 7.7 × 10-7.  Also, based on Example 1, the molar amount of deactivating agent based on the amount of acid catalyst, calculated from molecular weight of melamine of 126 g/mol and molecular weight of phosphomolybdic acid 242 g/mol, is 478 times that of the acid catalyst.
Nakao discloses that the basic compound includes melamine (col. 14, lines 21-23; Example 1) but fails to disclose that the basic compound is a hydroxylamine of claimed formula (1).
Hsieh discloses a polyoxymethylene (polyacetal) that is prepared without melamine but a difference amine stabilizer (abstract) that is preferably a dialkyl hydroxylamine of formula 
    PNG
    media_image1.png
    75
    145
    media_image1.png
    Greyscale
where R1 and R2 are selected from C4-C18 groups and R3 is OH or H such as preferred dioctadecyl-hydroxylamine (paragraphs 0018-0019).  The dialkyl hydroxylamine provides light stability and eliminate radial generated during a heating process (paragraph 0019).  Hsieh illustrates that comparative examples containing melamine are not as thermally stable as those comprising dialkyl hydroxylamine (Tables 3 and 4).
Given that Nakao and Hsieh are drawn to polyoxymethylene compositions and further given that Hsieh teaches that an improved stabilizers over melamine taught by Nakao is a dialkyl hydroxylamine like claimed as taught by Hsieh, it would have been obvious to one of ordinary skill in the art to substitute the melamine of Nakao with the dialkylhydroxyl amine of Hsieh for improved stability and to add the dialkyl hydroxylamine within the amount of basic compound exemplified by Nakao (i.e., 478 molar times the amount of acid catalyst).  
With respect to claim 3, Hsieh discloses that R1 and R2 include C4-C18 groups.  While these groups do not include ethyl groups (C2), It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups.  Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize N,N-diethyl hydroxylamine as the stabilizer taught by Hsieh.
With respect to claim 5, exemplified acid catalyst of Nakao is phosphomolybdic acid which is a heteropoly acid-based catalyst.
With respect to claim 6, Nakao discloses that a conventional acid catalyst includes perchloric acids and derivatives thereof (col. 1, lines 31-35).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize perchoric acids as the acid catalyst.
With respect to claim 8, Nakao fails to explicitly disclose the relative molar amounts of oxymethylene and oxyalkylene having two or more carbon atoms, however, it exemplifies a copolymer prepared from 96.0 wt % trioxane and 3.0 wt % of DOXO (1,3-dioxolane) (Example 1) which is about the same relative amount based on weight of Example 1 one from the specification as originally filed.  Therefore, one of ordinary skill in the art would have expected that the relative molar amounts of oxymethylene and oxyalkylene having two or more carbon atoms are met by Nakao.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn